DISMISS and Opinion Filed May 6, 2022




                                       S
                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00972-CV

                       MICHELLE ROSE, Appellant
                                 V.
                    BROOKFIELD PROPERTIES, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-04124-D

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                             Opinion by Justice Smith
      After appellant failed to timely file her brief, we directed appellant by postcard

to file the brief within ten days and cautioned her that failure to do so would result

in the dismissal of this appeal without further notice. See TEX. R. APP. P. 38.8(a)(1).

To date, appellant has not filed her brief or otherwise corresponded with the Court

regarding the status of this appeal.
       Accordingly, we dismiss this appeal.   See TEX. R. APP. P. 38.3(a)(1);

42.3(b),(c).



                                       /Craig Smith/
                                       CRAIG SMITH
                                       JUSTICE

210972F.P05




                                    –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MICHELLE ROSE, Appellant                     On Appeal from the County Court at
                                             Law No. 4, Dallas County, Texas
No. 05-21-00972-CV          V.               Trial Court Cause No. CC-21-04124-
                                             D.
BROOKFIELD PROPERTIES,                       Opinion delivered by Justice Smith.
Appellee                                     Chief Justice Burns and Justice
                                             Molberg participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered May 6, 2022




                                       –3–